DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claim 2 is canceled. Claims 1, 3, and 7 are pending. Amendment has overcome objections to the specification.

Claim Interpretation
The statement “wherein, the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” in claims 1 and “the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and exhibit bone healing in a region surrounding the fractured bone or bone fragments” in claim 3 set forth intended uses, and as such limits the patentability of the claimed device to the structure required for the recited effect upon implantation. A prior art reference which is structurally capable of exhibiting the claimed effect(s) upon implantation would meet the structure required for the claimed use. Within the present disclosure, the paragraph beginning on page 2 line 5 (“In bone reconstruction procedures…”) indicates that bone healing is the intended function of cerclage and K-wires. The immediately subsequent paragraph states “Magnesium alloys have recently emerged as a new class of biodegradable materials for orthopedic applications. Unlike inert titanium or stainless steel devices, biodegradable Mg hardware is designed to repair bone fractures and resorb over time after bone healing”. The paragraph in page 21 of the specification beginning “Alkaline phosphatase staining…” teaches that even the comparative Ti6Al4V alloy is effective to hold together and 
Further note that a device which is effective to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments is effective to hold together a fractured bone or bone fragments and exhibit bone healing in a region surrounding the fractured bone or bone fragments because forming new bone at the site of a fracture heals the bone.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerold (US20080031765) in view of Schiffl (US 20130144290). Gerold is cited in the IDS dated February 5, 2018.
Gerold discloses a medical, orthopedic implant device [0005], [0028], thereby disclosing a medical device consisting of one or more orthopedic components. Gerold discloses the device consists of a biodegradable magnesium alloy ([0005], [0012], [0028], claims 24-25). Composition of the Mg alloy disclosed by Gerold is compared with the claimed alloy in the table below, with compositions given in wt%:

Gerold
Present Claim 1

Example 2 [0041]
Ranges [0031]

Yttrium (Y)
6.5
0.5-10
0.5 to 4.0
Calcium (Ca)
0.25
0.05-1
greater than zero to 1.0
Zinc (Zn)
1.5
0.5-6
1.0 to 6.0
Zirconium (Zr)
0.5
0-1
greater than zero to 1.0
Manganese (Mn)
0.15
0-0.5
0.1 to 1.0 (optional)
Silver (Ag)
0.5
0-1
0.25 to 1.0 (optional)
Cerium (Ce)
—
0-1
0.1 to 1.0 (optional)
Magnesium (Mg) and impurities
Remainder
Remainder
balance

As present claim 1 lists all other elements as optional (including strontium), the optional element ranges can be met by a prior art reference in which the optional elements are not present. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation (MPEP2143.03). Gerold discloses that any additional elements (Si) are optional and have a lower limit of 0% [0009-10], [0031], and Gerold discloses no further elements in the example of paragraph [0041] beyond the elements listed in the table above; therefore, Gerold discloses the Mg alloy consisting of the elements Y, Ca, Zn, Zr, Mn, Ag, Ce, and Mg. The composition of example 2 of Gerold [0041] directly meets the composition of claim 1, and the ranges disclosed by Gerold overlap the claimed range. When claimed ranges "overlap or lie 
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Gerold discloses the alloy is biodegradable, [0005], [0012], [0028], the alloy disclosed by Gerold and the medical device made therefrom ([0028], claims 24-25) would be expected to be bioresorbable to some extent.
Gerold discloses that the alloy can be formed into a wire shape by extrusion molding [0037], but Gerold does not disclose that the medical device consists of: one or more load bearing, orthopedic or craniofacial bone fixation components selected from the group consisting of Kirschner wire, cerclage wire, intramedullary rod and intramedullary pin, consisting of the biodegradable Mg alloy.
Schiffl teaches a magnesium alloy whose composition overlaps that disclosed by Gerold (Schiffl [0011-22], Gerold [0031]). Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of the alloy taught by Schiffl. Schiffl teaches devices formed from the alloy are particularly suited for bone healing and regeneration (osteosynthesis) [0057].
Both Gerold and Schiffl teach medical implant devices made from biodegradable manganese alloys and forming the disclosed Mg alloys into wires.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Gerold. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claim 1 and page 6, 1st paragraph of the detailed description section of the present disclosure. In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), and Schiffl’s teaching that the alloy is suitable for osteosynthesis [0057], the Kirschner wire of Gerold in view of Schiffl as .

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha (WO2013/052791A2).
Regarding claims 1 and 7, Saha discloses a medical implant device containing a magnesium alloy ([0015-19], [0030], claims 11-15). Saha discloses that the magnesium alloy is a biodegradable magnesium alloy including about 0 5 weight percent to about 4.0 weight percent of yttrium, from greater than zero to about 1.0 weight percent of calcium, from about 0.25 weight percent to about 1.0 weight percent of zirconium, and the remainder or balance being magnesium [0024]. Saha further discloses additional elements aluminum is present in an amount of from about 1.0 to 9.0 weight percent [0033], manganese in an amount of from about 0.1 to about 1.0 weight percent [0034], silver present in an amount of from about 0 25 to about 1 0 weight percent [0035], cerium present in an amount of from about 0.1 to about 1.0 weight percent [0036], and strontium present in an amount of from about: 1.0 to about 4.0 weight percent [0037]. As Saha discloses aluminum, manganese, and silver, as additional elements [0033-35], Saha discloses that aluminum, manganese, and silver, are optional, thereby disclosing embodiments in which the composition of aluminum, manganese, and silver is identically zero and excluding elements which present claim 7 excludes.
Saha does not disclose that the specific Mg-Y-Ca-Zr embodiment contains zinc, but Saha does disclose a separate embodiment of a biodegradable magnesium alloy for an implantable medical device containing from about 1.0 weight percent to about 6.0 weight percent of zinc, and greater than zero to about 1.0 weight percent of zirconium [0015-19], [0026], [0030]. Saha discloses adjusting zinc composition in a biodegradable Mg alloy to control the same corrosion resistance, biodegradation, biocompatibility, toxicity, cell attachment, 
Saha states “the amounts of zinc, zirconium and magnesium are specified and adjusted such as to control at least one of corrosion resistance, biodegradation, biocompaiihility, toxicity, cell attachment, mechanical strength and flexibility” [0028] thereby suggesting controlling the amount of Zn in biodegradable Mg alloy. Saha further, in one example, discloses “in this example, yttrium (Y), calcium (Ca), zinc (Zn), silver (Ag) and zirconium (Zr) were alloyed in solid solution with magnesium (Mg to create new Mg alloys” [0067], and “[d]uring alloy design, the alloying elements e.g., (Y, Ca Zn, Zr) were carefully selected” [0079]. Saha explicitly considers Mg-Al-Zn-Ca-Mn (AZXM series), Mg-Al-Zn-Ca-Mn-Ag (AZXMQ series), Mg-Al-Zn-Ca-Mn-Y (AZXMW series), Mg-Al-Zn-Ca-Mn-Ce (AZXME series), Mg-Sr-Zn-Ca (JZX series), and Mg-Sr-Zn-Ag-Ca-Y (JZXQW series) [0068]; therefore, Saha discloses combining Zn with Mn alloys containing Y and Ca. Saha’s overall disclosure of Mg-Y-Ca-Zr alloys (claim 1), Mg-Zn-Zr alloys (claim 4), and Mg-Al-Zn-Ca-Mn-Y alloys [0068] suggest that a Mg-Zn-Zr-Ca-Y alloy would be suitable for the purposes disclosed by Saha ([0028], claims 7-8, 11-15).

The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Saha discloses that the Mg alloys are biodegradable [0015], [0025-26] and that implant devices containing the alloy will degrade and dissolve [0003], [0023]; therefore, the medical implant devices disclosed by Saha [0015-19], [0030] would be expected to be bioresorbable to some extent.
Saha discloses that examples of implantable medical devices are nails, pins, rod, bone-fracture healing devices, and bone replacement devices [0003], [0005], [0030], and both bone-fracture healing devices and bone replacement devices, such as those disclosed by Saha [0005-06], [0030-31] require some degree of both new bone formation and bone healing. As intramedullary rods are fracture healing devices that are rods it would have been obvious to one of ordinary skill in the art to form an intramedullary rod or nail consisting of a biodegradable Mg alloy in view of Saha thereby meeting a medical implant device as established in instant claims 1 and 3 and page 6, 1st paragraph of the detailed description section of the present disclosure. In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), and Saha’s teaching of a bone fracture healing or replacement device with the material [0002], [0030], which promotes bone growth [0005], [0031] the rod taught by Saha 
Regarding claim 3, Saha discloses a medical implant device containing a magnesium alloy ([0015-19], [0030], claims 11-15). Saha discloses that the magnesium alloy is a biodegradable magnesium alloy containing from about 1.0 weight percent to about 6.0 weight percent of zinc, from greater than zero to about 1.0 weight percent of zirconium, and a balance of magnesium [0015], [0026]. Saha further discloses additional elements aluminum is present in an amount of from about 1.0 to 9.0 weight percent [0033], Mn in an amount of from about 0.1 to about 1.0 weight percent [0034], and strontium present in an amount of from about: 1.0 to about 4.0 weight percent [0037]. Saha discloses the Mg alloys containing optional silver present in an amount of from about 0 25 to about 1 0 weight percent [0035], cerium present in an amount of from about 0.1 to about 1.0 weight percent [0036]. Compositions for the biodegradable Mg alloy disclosed by Saha directly meet the composition limitations for the biodegradable Mg alloy of present claim 3.
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Saha discloses that the Mg alloys are biodegradable [0015], [0026] and that implant devices containing the alloy will degrade and dissolve [0003], [0023]; therefore, the medical implant devices disclosed by Saha [0015-19], [0030] would be expected to be bioresorbable to some extent.
Saha discloses that examples of implantable medical devices are nails, pins, rod, bone-fracture healing devices, and bone replacement devices [0003], [0005], [0030], and both bone-fracture healing devices and bone replacement devices, such as those disclosed by Saha [0005-06], [0030-31] require some degree of both new bone formation and bone healing. As intramedullary rods are fracture healing devices that are rods it would have been obvious to one of ordinary skill in the art to form an intramedullary rod or nail consisting of a biodegradable Mg alloy in view of Saha thereby meeting a medical implant device as established in instant claims st paragraph of the detailed description section of the present disclosure. In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), and Saha’s teaching of a bone fracture healing or replacement device with the material [0002], [0030], the rod taught by Saha [0002], [0030] would be expected to exhibit bone healing and new bone regeneration properties in a region surrounding a bone defect when implanted in a body.

Claim(s) 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saha (WO2013/052791A2) in view of Schiffl (US 20130144290).
Regarding claims 1 and 7, Saha discloses a medical implant device containing a magnesium alloy ([0015-19], [0030], claims 11-15). Saha discloses that the magnesium alloy is a biodegradable magnesium alloy including about 0 5 weight percent to about 4.0 weight percent of yttrium, from greater than zero to about 1.0 weight percent of calcium, from about 0.25 weight percent to about 1.0 weight percent of zirconium, and the remainder or balance being magnesium [0024]. Saha further discloses additional elements aluminum is present in an amount of from about 1.0 to 9.0 weight percent [0033], manganese in an amount of from about 0.1 to about 1.0 weight percent [0034], silver present in an amount of from about 0 25 to about 1 0 weight percent [0035], cerium present in an amount of from about 0.1 to about 1.0 weight percent [0036], and strontium present in an amount of from about: 1.0 to about 4.0 weight percent [0037]. As Saha discloses aluminum, manganese, and silver, as additional elements [0033-35], Saha discloses that aluminum, manganese, and silver, are optional, thereby disclosing embodiments in which the composition of aluminum, manganese, and silver is identically zero and excluding elements which present claim 7 excludes.
Saha does not disclose that this specific Mg-Y-Ca-Zr embodiment contains zinc, but Saha does disclose a separate embodiment of a biodegradable magnesium alloy for an implantable medical device containing from about 1.0 weight percent to about 6.0 weight 
Saha states “the amounts of zinc, zirconium and magnesium are specified and adjusted such as to control at least one of corrosion resistance, biodegradation, biocompaiihility, toxicity, cell attachment, mechanical strength and flexibility” [0028] thereby suggesting controlling the amount of Zn in biodegradable Mg alloy. Saha further, in one example, discloses “in this example, yttrium (Y), calcium (Ca), zinc (Zn), silver (Ag) and zirconium (Zr) were alloyed in solid solution with magnesium (Mg to create new Mg alloys” [0067], and “[d]uring alloy design, the alloying elements e.g., (Y, Ca Zn, Zr) were carefully selected” [0079]. Saha explicitly considers Mg-Al-Zn-Ca-Mn (AZXM series), Mg-Al-Zn-Ca-Mn-Ag (AZXMQ series), Mg-Al-Zn-Ca-Mn-Y (AZXMW series), Mg-Al-Zn-Ca-Mn-Ce (AZXME series), Mg-Sr-Zn-Ca (JZX series), and Mg-Sr-Zn-Ag-Ca-Y (JZXQW series) [0068]; therefore, Saha discloses combining Zn with Mn alloys 
Further, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP2144.06(I)); Saha teaches both embodiments for the same purpose ([0028], claims 7-8, 11-15), and a combination of a Mg-Y-Zr-Ca alloy with a Mg-Zn-Zr alloy would necessarily result in an alloy containing Mg, Y, Zn, Zr, and Ca; therefore, in combining both embodiments which Saha discloses for the same purpose, one of ordinary skill in the art would have arrived at an alloy containing Mg, Y, Zn, Zr, and Ca, of which it would have obvious to arrive at the composition ranges disclosed by Saha ([0015-19], [0024], claims 1 and 4) within which Saha discloses adjusting the amount [00228]. The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Saha discloses that the Mg alloys are biodegradable [0015], [0025-26] and that implant devices containing the alloy will degrade and dissolve [0003], [0023]; therefore, the medical implant devices disclosed by Saha [0015-19], [0030] would be expected to be bioresorbable to some extent.
As intramedullary rods are fracture healing devices that are rods it would have been obvious to one of ordinary skill in the art to form an intramedullary rod or nail consisting of a biodegradable Mg alloy in view of Saha thereby meeting a medical implant device as established in instant claims 1 and 3
Saha discloses that examples of implantable medical devices are nails, pins, rod, bone-fracture healing devices, and bone replacement devices [0003], [0005], [0030], and both bone-fracture healing devices and bone replacement devices, such as those disclosed by Saha [0005-06], [0030-31] require some degree of both new bone formation and bone healing; however, in the event that Saha’s disclosure of rods, bone fracture healing devices, and bone replacement devices does not render obvious an intramedullary rod, Schiffl teaches a 
Both Saha and Schiffl teach medical implant devices made from biodegradable manganese alloys.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Saha. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claims 1 and 3 and page 6, 1st paragraph of the detailed description section of the present disclosure.
 In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), Saha’s teaching of a bone fracture healing or replacement device with the material [0002], [0030], and Schiffl’s teaching that the alloy is suitable for osteosynthesis [0057], the Kirschner wire disclosed by Saha in view of Schiffl would be expected to exhibit both bone healing and new bone regeneration properties in a region surrounding a bone defect when implanted in a body.
Regarding claim 3, Saha discloses a medical implant device containing a magnesium alloy ([0015-19], [0030], claims 11-15). Saha discloses that the magnesium alloy is a biodegradable magnesium alloy containing from about 1.0 weight percent to about 6.0 weight percent of zinc, from greater than zero to about 1.0 weight percent of zirconium, and a balance of magnesium [0015], [0026]. Saha further discloses additional elements aluminum is present in an amount of from about 1.0 to 9.0 weight percent [0033], Mn in an amount of from about 0.1 to 
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Saha discloses that the Mg alloys are biodegradable [0015], [0026] and that implant devices containing the alloy will degrade and dissolve [0003], [0023]; therefore, the medical implant devices disclosed by Saha [0015-19], [0030] would be expected to be bioresorbable to some extent.
Saha discloses that examples of implantable medical devices are nails, pins, rod, bone-fracture healing devices, and bone replacement devices [0003], [0005], [0030]; however, in the event that Saha’s disclosure of rods, bone fracture healing devices, and bone replacement devices does not render obvious an intramedullary rod, Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, aluminum, and yttrium [0040-52]. Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of the alloy taught by Schiffl. Schiffl teaches devices formed from the alloy are particularly suited for bone healing and regeneration (osteosynthesis) [0057].
Both Saha and Schiffl teach medical implant devices made from biodegradable manganese alloys.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Saha. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial st paragraph of the detailed description section of the present disclosure.
 In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), Saha’s teaching of a bone fracture healing or bone replacement device with the material [0002], [0030], and Schiffl’s teaching that the alloy is suitable for osteosynthesis [0057], the Kirschner wire disclosed by Saha in view of Schiffl would be expected to exhibit both bone healing and new bone regeneration properties in a region surrounding a bone defect when implanted in a body.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Kim, Jeong Min, Bong Koo Park, Joong Hwan Jun, Ki Tae Kim, and Woon Jae Jung. “Formability of Mg-Zn-Zr Based Alloy Sheets at Elevated Temperatures.” Key Engineering Materials 345–346 (August 2007): 21–24) in view of Schiffl (US 20130144290).
Regarding claim 3, Kim discloses an Mg-3%Zn-0.2%Zr base alloy with 0.5% Sr (Results and Discussion section 1st paragraph). Kim discloses embodiments in which Sn, Sr, and Ca are added as separate embodiments; therefore, Kim discloses a magnesium alloy consisting of 3% Zn, 0.2% Zr and 0.5% Sr (Results and Discussion section 1st paragraph). Percentages disclosed by Kim are weight percentages (abstract). As claimed elements other than Zr, Zn, Sr, and Mg are optional, the Sr-containing embodiment disclosed by Kim directly meets the composition limitations of claim 3. 
Kim is silent on the biodegradability of the disclosed alloy; however, corrosion is the mechanism of biodegradation (page 3 1st full paragraph of the present disclosure), and alloy composition determines corrosion/degradability properties (page 3 1st full paragraph of the present disclosure, pages 7-9 of the present disclosure). Given the alloy composition disclosed by Kim, the Sr-containing alloy disclosed by Kim (Results and Discussion section 1st paragraph) 
Kim discloses that Mg alloys have good mechanical properties and formability (page 21, introduction first paragraph), but Kim is silent on a specific use of the alloy such as a medical implant device that consists of the Mg alloy.
Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, aluminum, and yttrium [0040-52]. Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of the alloy taught by Schiffl. Schiffl teaches devices formed from the alloy are particularly suited for bone healing and regeneration (osteosynthesis) [0057].
Both Kim and Schiffl disclose Mg alloys with similar compositions.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Kim. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claims 2-3 and page 6, 1st paragraph of the detailed description section of the present disclosure. In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), and Schiffl’s teaching that the alloy is suitable for osteosynthesis [0057], the Kirschner wire of Kim in view of Schiffl as applied would be expected to exhibit bone healing properties in a region surrounding a bone defect when implanted in a body.
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Schiffl discloses that the Mg alloys are biodegradable [0038], that implant devices containing Mg alloys advantageously dissolve in the [0057], and as stated above, the alloy disclosed by Kim would be expected to be biodegradable .

Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubota (JP2007319895A) in view of Schiffl (US 20130144290).
Regarding claims 1, 3, and 7 Kubota discloses a magnesium alloy (Title, [0001]). The compositions disclosed by Kubota are compared with the claimed ranges in the table below with compositions given in weight percent:
Alloying Element
Kubota [0013]
Present Invention


Claim 1
Claim 7
Claim 3
Yttrium (Y)
0.2 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
0.5 to 4.0
0.5 to 4.0
—
Calcium (Ca)
0.02 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
greater than zero to 1.0
greater than zero to 1.0
—
Zinc (Zn)
0.2 to 5 (at least one of Al, Zn, Ag)
1.0 to 6.0
1.0 to 6.0
1.0 to 6.0
Zirconium (Zr)
≤ 1.5 (at least one of Mn, Zr)
greater than zero to 1.0
greater than zero to 1.0
greater than zero to 1.0
Strontium (Sr)
0.02 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
greater than 0.10 to 6.0 (optional)
greater than 0.10 to 6.0
greater than zero to 6.0
Al
1 to 10 (at least one of Al, Zn, Ag)
1.0 to 9.0 (optional)
—
1.0 to 9.0 (optional)
Mn
≤ 1.5 (at least one of Mn, Zr)
0.1 to 1.0 (optional)
—
0.1 to 1.0 (optional)
Ag
0.2 to 5 (at least one of Al, Zn, Ag)
0.25 to 1.0 (optional)
—
0.25 to 1.0 (optional)

0.2 to 5 (at least one selected from rare earth metal, Ca, Sr, Si)
0.1 to 1.0 (optional)
—
0.1 to 1.0 (optional)
Mg and Impurities
Balance
Balance
Balance
Balance


The composition ranges disclosed by Kubota [0013] overlap the composition of each of present claims 1, 3, and 7. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I). Generally, differences in concentration, such as within the ranges disclosed by Kubota [0013], or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP2144.05(II)(A)). Both Y and Ce are rare earth metals, and in examples, Kubota discloses separate alloys containing Y and misch metal (a mixture of rare earth metals based on Ce, La) [0028] and one example containing both Y and misch metal [0029]; therefore, Kubota does consider Y and Ce as separate alloy additives. Forged article 5 of Kubota consists of (exclusive) 5% Zn, 1% Y, 0.5% Sr, 0.8% Zr, and a balance of Mg [0028]. The composition of Forged article 5 of Kubota differs from the composition of claim 1 in that claim 1requires greater than zero Ca; however, as the calcium limitation of claim 1 is met by an infinitesimal amount of Ca, the composition of forged alloy 5 of Kubota is sufficiently close to the composition of instant claim 1 that one of ordinary skill in the art would expect forged alloy 5 to have the same composition dependent properties as the alloy of instant claim 1. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05(I). 
Kubota is silent on the biodegradability of the disclosed alloy; however, corrosion is the mechanism of biodegradation (page 3 1st full paragraph of the present disclosure), and alloy st full paragraph of the present disclosure, pages 7-9 of the present disclosure). Given the alloy composition disclosed by Kubota, the Mg alloys disclosed by Kubota [0013] would be expected to be biodegradable to some extent, which meets the presently claimed requirement of a Mg alloy that is biodegradable. 
Kubota discloses the demand for lightweight materials for investigating Mg [0002], [0013] but Kubota does not disclose a medical implant device that consists of the Mg alloy.
Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, aluminum, and yttrium [0040-52]. Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of the alloy taught by Schiffl. Schiffl teaches devices formed from the alloy are particularly suited for bone healing and regeneration (osteosynthesis) [0057].
Both Kubota and Schiffl disclose Mg alloys with similar compositions.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Kubota. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claims 1 and 3 and page 6, 1st paragraph of the detailed description section of the present disclosure. In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), and Schiffl’s teaching that the alloy is suitable for osteosynthesis [0057], the Kirschner wire of Kubota in view of Schiffl as applied would be expected to exhibit bone healing and new bone regeneration properties in a region surrounding a bone defect when implanted in a body.
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Schiffl discloses that the Mg alloys are .

Claims 1, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Numano (US publication 20080311423) in view of Schiffl (US 20130144290).
Regarding claims 1, 3, and 7 Numano discloses a magnesium alloy (Title, [0052]). The compositions disclosed by Numano are compared with the claimed ranges in the table below with compositions given in weight percent:
Alloying Element
Numano [0052]
Present Invention


Claim 1
Claim 7
Claim 3
Y
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
0.5 to 4.0
0.5 to 4.0
—
Ca
0.001 to 5 (at least one selected from Ca, Ni, Au, Pt, Sr, Ti, B, Bi, Ge, In, Te, Nd, Nb, La and Rare Earth)
greater than zero to 1.0
greater than zero to 1.0
—
Zn
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
1.0 to 6.0
1.0 to 6.0
—
Zr
0.01 to 20 (at least an element, selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
greater than zero to 1.0
greater than zero to 1.0
greater than zero to 1.0
Sr
0.001 to 5 (at least one selected from Ca, Ni, Au, Pt, Sr, Ti, B, Bi, Ge, In, Te, Nd, Nb, La and Rare Earth)
greater than 0.10 to 6.0 (optional)
greater than 0.10 to 6.0
greater than zero to 6.0

0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
1.0 to 9.0 (optional)
—
1.0 to 9.0 (optional)
Mn
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
0.1 to 1.0 (optional)
—
0.1 to 1.0 (optional)
Ag
0.01 to 20 (at least one selected from Al, Zn, Mn, Y, Zr, Cu, Ag and Si)
0.25 to 1.0 (optional)
—
0.25 to 1.0 (optional)
Ce
0.001 to 5 (at least one selected from Ca, Ni, Au, Pt, Sr, Ti, B, Bi, Ge, In, Te, Nd, Nb, La and Rare Earth)
0.1 to 1.0 (optional)
—
0.1 to 1.0 (optional)
Mg and Impurities
Balance
Balance
Balance
Balance


Ce is a rare earth metals; therefore, Numano’s disclosure of rare earth metals [0052] encompasses Ce. The claimed composition ranges for each of claims 1, 3, and 7 falls entirely within the range disclosed by Numano [0052]. When claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05(I).	
Numano is silent on the biodegradability of the disclosed alloy; however, corrosion is the mechanism of biodegradation (page 3 1st full paragraph of the present disclosure), and alloy composition determines corrosion/degradability properties (page 3 1st full paragraph of the present disclosure, pages 7-9 of the present disclosure). Given the alloy composition disclosed by Numano, the Mg alloys disclosed by Numano [0052] would be expected to be biodegradable to some extent, which meets the presently claimed requirement of a Mg alloy that is biodegradable. 

Schiffl teaches a magnesium alloy for a biodegradable medial implant [0038] comprising more than 0 to 7% Zn and optionally including zirconium, calcium, manganese, silver, aluminum, and yttrium [0040-52]. Schiffl teaches that such magnesium-zinc alloys are advantageous for orthopedic bone fixation medical implant devices and specifically identifies medullary screws or Kirschner wires [0003], [0057], thereby teaching Kirschner wires consisting of the alloy taught by Schiffl. Schiffl teaches devices formed from the alloy are particularly suited for bone healing and regeneration (osteosynthesis) [0057].
Both Numano and Schiffl disclose Mg alloys with similar compositions.
It would have been obvious for one of ordinary skill in the art to form a Kirschner wire from the Mg alloy disclosed by Numano. Schiffl teaches that alloys with similar compositions and properties are useful for Kirschner wires. A Kirschner wire meets the orthopedic or craniofacial bone fixation, medical implant device as established in instant claims 1 and 3 and page 6, 1st paragraph of the detailed description section of the present disclosure.
The present disclosure attributes the bioresorbabilty to biodegradability of the Mg alloy (page 2 of the present disclosure last paragraph), and Schiffl discloses that the Mg alloys are biodegradable [0038], that implant devices containing Mg alloys advantageously dissolve in the [0057], and as stated above, the alloy disclosed by Numano would be expected to be biodegradable to some extent; therefore, the medical implant devices disclosed by Numano in view of Schiffl would be expected to be bioresorbable to some extent because the devices consist of Mg alloys which would be expected to be biodegradable. In view of the present disclosure (page 2 paragraph beginning “In bone reconstruction procedures…”), and Schiffl’s teaching that the alloy is suitable for osteosynthesis [0057], the Kirschner wire of Numano in view of Schiffl as applied would be expected to exhibit bone healing and new bone regeneration properties in a region surrounding a bone defect when implanted in a body.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding several rejections over a primary reference in view of Schiffl (US20130144290), applicant argues that “that the ordinary meaning of the term ‘osteosynthesis’ does not include or refer to bone regeneration of new bone or bone healing. Additionally, Schiffl does not describe bone regeneration of new bone or bone healing properties” this argument is not persuasive because the limitation “wherein, the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” or “the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and exhibit bone healing in a region surrounding the fractured bone or bone fragments” set forth uses for the claimed implant device, and arguments directed to the use explicitly described in the prior art combination without arguing the structure of the combination of primary reference in view of Schiffl do not show how the claimed structure of a primary reference in view of Schiffl fails to meet the claimed structure. Requiring that a component is effective to perform a task does not require that the component perform that task.
Applicant is further encouraged to reconsider the logic underlying the arguments regarding the definition of “osteosynthesis”. By the very definitions which applicant cites osteosynthesis “stabilizes and joins the ends of fractured (broken) bones by mechanical devices such as metal plates, pins, rods, wires or screws”. If the process of osteosynthesis did not necessitate some degree of new bone growth and bone healing, fractured ends would not be able to join, and the broken bone would not heal/remodel. Applicant’s argument which relies upon the definition of “osteosynthesis” can only be persuasive if no permanent bone repair occurs at the fracture site, which would defeat the entire purpose of the osteosynthesis implantation. Note that the broadest reasonable interpretation of the claims only requires the 
Further regarding several different grounds of rejection, applicant attempts to argue that the limitation “wherein, the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” or “the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and exhibit bone healing in a region surrounding the fractured bone or bone fragments” defines over prior art references merely because the present disclosure investigates both mechanical and physiological properties whereas a given prior art reference discloses only mechanical/electrochemical properties. This repeated argument is not persuasive because the broadest reasonable interpretation of “wherein, the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” only requires that some degree of new form formation occurs in a region surrounding a fractured bone or bone fragments if (emphasis added) the component hold together the fractured bone or bone fragments. This encompasses a broad scope of devices that appear to be met merely by the composition and formed structure (wire, pin, rod, etc.) of the alloy. Further a reference’s silence on a physiological property is not sufficient to show a structural difference.  Physiological properties are material properties which are inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art products are substantially identical in structure or composition, or are produced by substantially identical processes, a 
Even further, the applied prior art is not entirely silent on physiological properties. Gerold (US20080031765) states “from the standpoint of ecological aspects as well as technical medical use of the alloys, it is necessary to select the alloy components based on toxicological and/or biocompatible factors” [0007]. Saha discloses “amounts of each of these components are selected in order that the resulting compositions are within acceptable non-toxic limits such that the compositions are sufficiently biocompatible for implantation into a body of a patient, and are degradable over a period of time so that the implantation device does not remain in the body of the patient for prolonged periods of time” [0023] “as-cast sample was stable in the bio-corrosive environment for ceil growth and proliferation” [0066]. In background information Schiffl teaches that “implants of magnesium alloys, depending on the nature of the respective alloy, can be dissolved by body fluids” [0003], and that “the magnesium alloy dissolves by itself in the body after a predetermined time due to the action of body fluids” [0057]. 
Regarding rejections over Gerold in view of Schiffl arguments relying on the results of the WZ42 alloy are not persuasive because the composition of the WZ42 alloy (given in the first whole paragraph in the Materials and Methods section starting page 13 of the specification) is within the narrow composition disclosed by Gerold [0031], and Gerold, not Schiffl is relied upon to meet the composition limitation of present claim 1. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references 
Applicant’s observation that “The bone healing process of the fractured rat femurs consisted of several phases ... with bone healing entering the reparative phase characterized by the development of callus tissue forming in and around the fracture site to be later replaced by bone” is not persuasive in overcoming the rejection because applicant does not demonstrate how this effect is commensurate in scope with the claimed alloy or even a nonobvious result of the alloy. The present disclosure states “Osteoblast activity was more abundant surrounding the fracture in the femurs containing WZ42 at 8 and 14 weeks (Figure 7c, e) compared to the femurs containing Ti6Al4V (Figure 7d, f)” (page 21) discloses that at least some bone formation occurs with the Ti6Al4V example; CN104906638A teaches that new bone growth (new formed callous) is a property of degrading Mg in bone fixtures [0045], [0069], and Gerold [0012] and Schiffl [0038] disclose biodegradable Mg alloys, or US20160022863 (priority to March 2013) which recognizes new bone growth as a known property of degradable Mg alloys [0010], [0067].  In view of the above, encouraging new bone growth is a well-known property of implantable alloys, particularly of degradable Mg alloys, and applicant’s arguments which rely entirely on superior examples of one Mg alloy composition with respect to a Ti alloy which does also promote bone growth to some extent are not persuasive in showing that the degradable Mg alloys of the prior art would not be expected by structurally capable of meeting the claimed use “wherein the one or more orthopedic or craniofacial bone fixation components is effective to 
Arguments that Saha alone fails to disclose the recited devices are not persuasive because rods, bone-fracture healing devices, and bone replacement devices are among the list of devices disclosed by Saha [0030] which applicant identifies as a laundry list, and an intramedullary rod is by definition a bone healing rod. The fact that rods, bone-fracture healing devices, and bone replacement devices are among a longer list disclosed by Saha does not change the fact that Saha discloses rods, bone-fracture healing devices, and bone replacement devices [0030].
Regarding rejections over Saha alone, applicant argues that Saha does not meet the requirements of the limitation “wherein, the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” because there is no mention in Saha of the implant device under load-bearing conditions. This argument is not persuasive because the claim limitation ““wherein, the one or more orthopedic or craniofacial bone fixation components is effective to hold together a fractured bone or bone fragments and form new bone in a region surrounding the fractured bone or bone fragments” does not limit the claimed structure to active application of a load, the requirement that a device be effective to perform a task does not actually require the device perform that task, and Saha explicitly discloses a “bone-fracture healing devices” as an example [0030]. A “bone-fracture healing device” explicitly requires at least a device which is effective in healing bone fractures, and if some new bone does not form to mend fractured ends, then a bone fracture physically cannot heal.
Applicant’s argument that “there is no mention in Saha of the medical implant device being effective to form new bone or exhibit bone healing” is not persuasive because Saha discloses both a bone-fracture healing device [0030], and a bone-fracture healing device is a mention in Saha of the medical device being effective to exhibit bone healing.

Arguments directed to the results of the Mg-4Zn-0.1 Sr-0.5Zr (Mg-Zn) alloy to which applicant refers to argue the properties of the device claimed in claim 3 also only reflect the result of a single composition within the entire composition range of claim 3 (evidence not commensurate in scope with the claimed invention), and the results of the Mg-Zn-Sr-Zr alloy are compared against results for titanium, not against results for a different Mg alloy (no comparison with the closest prior art). As the composition of the Mg-Zn-Sr-Zr is within the composition ranges of the composition ranges disclosed by Saha [0026], [0037], the alloys disclosed by Saha are closer to the claimed composition than the titanium against which the Mg-Zn-Sr-Zr alloy is compared in the present specification. A single composition of a Mg-Zn-Sr-Zr alloy that is within both the claimed and prior art composition ranges against Ti which is far removed from both the claimed and prior art ranges just provides more support that the device with composition disclosed by Saha [0026], [0037], would be expected to meet the composition dependent properties of the claimed device. Please see MPEP 716.02 for further discussion on evidence regarding nonobvious results, and please keep in mind that material properties are inseparable from the chemical composition of the material (MPEP2112.01(II)).
As the exemplary Mg-Zn-Sr-Zr alloy does not meet the requirements of independent claim 1, the Mg-Zn-Sr-Zr alloy examples cannot reliably show any physiological properties of independent claim 1.
Regarding arguments of rejections over Saha in view of Schiffl, reasons why arguments directed to definition of “osteosynthesis” and physiological properties were not found persuasive 
Regarding rejections over Kim (Kim, Jeong Min, Bong Koo Park, Joong Hwan Jun, Ki Tae Kim, and Woon Jae Jung. “Formability of Mg-Zn-Zr Based Alloy Sheets at Elevated Temperatures.” Key Engineering Materials 345–346 (August 2007): 21–24) in view of Schiffl, applicant repeats arguments in view of Schiffl directed to the ordinary definition of osteosynthesis and the properties of the single example Mg-Zn-Sr-Zr alloy whose properties are given in the specification. The composition of the Mg-Zn-Sr-Zr, or any of the other alloys which do not contain Sr, disclosed by Kim is further closer to the presently claimed alloy and the example Mg-Zn-Sr-Zr alloy than to the comparative Ti by virtue of being a Mg alloy.
Regarding rejections over Kubota (JP2007319895A) in view of Schiffl, applicant repeats arguments in view of Schiffl directed to the ordinary definition of osteosynthesis and the properties of the single example Mg-Zn-Sr-Zr alloy whose properties are given in the specification. The composition of the Mg alloys, disclosed by Kubota are further closer to the presently claimed alloy and the example Mg-Zn-Sr-Zr alloy than to the comparative Ti by virtue of being a Mg alloy. As the single example Mg-Zn-Sr-Zr described in the specification does not meet the composition requirements of claim 1, properties of the example Mg-Zn-Sr-Zr alloy of the specification are not effective in showing nonobviousness of claim 1 over Kubota. Applicant does not specifically argue results of the WZ42 alloy over Kubota.
Regarding rejections over Numano (US publication 20080311423) in view of Schiffl, applicant repeats arguments in view of Schiffl directed to the ordinary definition of osteosynthesis and the properties of the single example Mg-Zn-Sr-Zr alloy whose properties are given in the specification. The composition of the Mg alloys, disclosed by Numano are further closer to the presently claimed alloy and the example Mg-Zn-Sr-Zr alloy than to the comparative Ti by virtue of being a Mg alloy. As the single example Mg-Zn-Sr-Zr described in the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736